Citation Nr: 1813942	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-20 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to waiver of overpayment of VA education benefits in the amount of $5,361.17, to include the issue of whether the request for waiver was received in a timely manner.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active military service from November 2002 to July 2003; from June 2004 to June 2005; from June 2008 to September 2008; and from May 2009 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating action by the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota.  Jurisdiction over the appeal is with the VA Regional Office (RO) in New York, New York. 

In June 2016 the Board remanded this issue to obtain all outstanding records pertaining to the Veteran's claim for a waiver of overpayment of VA education benefits.  All outstanding records to include paper files have been obtained.  

Although there is no brief from the Veteran's representative, Disabled American Veterans, following the June 2016 Board remand, there is no prejudice to the Veteran as the Board has determined that the request for a waiver must be considered to have been timely filed and is remanding to the Agency of Original Jurisdiction (AOJ) the issue of waiver of recovery of an overpayment of VA education benefits in the amount of $5,361.17 to be addressed on the merits.  On remand, the Veteran's representative will have an opportunity to submit appellate argument if the case is returned to the Board following completion of the remand directives.

FINDINGS OF FACT

1. In December 2012 the Debt Management Center informed the Veteran that he had an overpayment of $5,361.17 ($541.67 + 4819.50) and informed him of his right to dispute the debt and request a waiver.  

2. Due to other circumstances beyond the Veteran's control, there was a delay in the Veteran's receipt of the notification of indebtedness beyond the time customarily required for mailing.


CONCLUSION OF LAW

The Veteran's request for waiver of recovery of an overpayment of VA compensation benefits in the amount of $5,361.17 was timely filed.  38 U.S.C.A. 
§ 5302(a) (West 2014); 38 C.F.R. § 1.963(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The duties to notify and to assist do not apply to the claim of waiver recovery of an overpayment of VA benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

In the instant case, the Veteran's claim of entitlement to waiver of overpayment of VA education benefits was denied based on the determination that his request for a waiver of the overpayment was untimely.  See November 2013 decision by Committee on Waivers and Compromises.  This threshold question must be addressed prior to addressing the underlying merits of the Veteran's claim.  

Under the applicable regulations, a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302 (a) (West 2014).

For the purposes of this analysis, "notice" means written notice sent to a claimant at his or her latest address of record.  See 38 C.F.R. § 3.1(q).

To determine whether any waiver request by the Veteran was timely, the Board must determine when the Veteran was properly provided notice of the indebtedness.

On November 5, 2012, the RO initially notified the Veteran that an overpayment was created as on September 10, 2012 he enrolled for 13 credit hours at the Kingsborough Community College and on the same date his enrollment was terminated.  This created an overpayment of $541.67 for books and supplies and a $4,819.50 overpayment for housing/"(k)ickers", which was paid through November 1, 2012.  He was advised that his debt was $5361.17 and that the Debt Management Center (DMC) would send him information regarding the amount of his debt, how it may be repaid, and his rights regarding his debt.  On December 8, 2012, the DMC sent letters informing the Veteran that he had an overpayment of $5361.17 ($541.67 + $4,819.50) and advised him of his right to dispute the debt and request a waiver.  Both the November 5th notice and the December 8th notice were sent to the Veteran's address at 115 Gain Court, Brooklyn, NY 11229.  

In November 2013, the Veteran requested a waiver of overpayment of his VA education benefits based on the reasoning that in September 2012 he was hospitalized for posttraumatic stress disorder (PTSD) at the VA medical facility in Manhattan and that one month later Hurricaine Sandy destroyed his home and thus he was unable to receive correspondence from VA.  The Veteran reiterated his contentions in the December 2013 notice of disagreement and May 2014 substantive appeal (VA Form 9).  In the Form 9 Appeal, the Veteran also explained that he enrolled in Kingsborough Community College for the term from September 10, 2012 to December 23, 2012.  He began his studies but due to complications with PTSD he was admitted into the VA Manhattan medical facility and could not finish out his term.  He explained that in part due to his PTSD he was unaware that VA was sending correspondence to him regarding his debt for housing and books to his address at 115 Gain Court, Brooklyn, NY 11229, which was destroyed by Hurricaine Sandy.  In the December 2013 notice of disagreement, the Veteran explained that he did not find out until November 1, 2013 that he incurred a debt.  

A call log on November 5, 2012 with Kingsborough Community College shows that the Veteran never attended classes due to hospitalization.  VA treatment records show that the Veteran was hospitalized from September 25, 2012 to October 4, 2012 for an attempted suicide.  

To determine whether the Veteran's request for a waiver of recovery of the overpayment was timely, the Board must determine whether notice to the Veteran of the pertinent determination was properly accomplished more than 180 days prior to the Veteran's November 2013 request for the waiver.  

The Board recognizes that the RO clearly made an effort to notify the Veteran of his debt in November 2012 followed by the DMC notification letters in December 2012.  While the record does not show the notices to be returned as undeliverable, other contemporaneous evidence shows that the Veteran had a different address - 264 Green Acres Road, Valley Stream, NY 11581.  See. e.g., duty to assist letter dated on September 26, 2012 (relating to issues not before the Board) and Compensation and Pension exam inquiry dated December 3, 2012.  

Thus the Board finds the 180-day period is to be extended as the Veteran has demonstrated that there were circumstances beyond his control that delayed his receipt of the notification of his indebtedness.  These circumstances include damage to the Veteran's housing in Brooklyn caused by Hurricaine Sandy, his alternative address in Valley Stream, NY, and the severity and treatment/hospitalization of his PTSD, which is a service connected disorder rated 50 percent disabling prior to December 20, 2011 and 100 percent thereafter.  Furthermore, once the Veteran learned of his debt he submitted a request for a waiver of overpayment that same month.  Thus, on the basis of the facts shown by the record presented for appellate review, and resolving all doubt in his favor, the timeliness of the Veteran's waiver request must be conceded.  To that extent, alone, the appeal is allowed.



ORDER

The Veteran's claim for waiver of recovery of an overpayment of VA compensation benefits in the amount of $5,361.17 was not untimely.  To this extent, the appeal is granted.


REMAND

The Veteran's request for a waiver of recovery of the $5,361.17 overpayment debt has been considered by the AOJ only to the extent of the AOJ concluding that the request was not timely.  As discussed above, the Board conclude that the Veteran's request should be deemed timely; adjudication of the request for waiver must therefore proceed to consideration of the merits.  Given the Board's decision on the timeliness issue regarding the Veteran's request for waiver of recovery of a $5,361.17 overpayment debt, the AOJ's Committee on Waivers and Compromises must now consider the merits of the waiver request considering the facts of the case.  During the processing of this remand, the AOJ shall have the opportunity to complete any needed additional development, such as requesting that the Veteran submit an updated financial status report.

The matter is further complicated, however, by the fact that the Veteran's request for a waiver has been accompanied by contentions that appear to challenge the validity of the underlying debt itself.  As discussed above, the Veteran has explained that he was unable to attend classes due to being hospitalized and treated for PTSD.  

Before a decision can be made on whether the Veteran is entitled to a waiver of recovery of the overpayment, it must be determined whether or not the determination of the existence of the overpayment was legally valid.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (where the Court held that it is improper ("arbitrary and capricious and an abuse of discretion") to adjudicate an application for waiver without first determining the lawfulness of the debt asserted).  In Schaper, the Court essentially held that appellate review of a waiver application cannot properly proceed before initial adjudication has addressed any challenge to the legal validity of the creation of the debt.

The regulations provide that VA will not pay benefits to a veteran or servicemember for a course from which the veteran or servicemember withdraws or receives a nonpunitive grade which is not used in computing the requirements for graduation unless: (1) the veteran withdraws because he or she is ordered to active duty; or, (2) all of the following exist: (i) there are mitigating circumstances; and (ii) the veteran or servicemember submits a description of the mitigating circumstances in writing to VA within one year from the date VA notifies the veteran or servicemember that he or she must submit a description of the mitigating circumstances, or at a later date if the veteran or servicemember is able to show good cause why the one-year time limit should be extended to the date on which he or she submitted the description of the mitigating circumstances; and (iii) the veteran or servicemember submits evidence supporting the existence of mitigating circumstances within one year of the date that evidence is requested by VA, or at a later date if the veteran or servicemember is able to show good cause why the one-year time limit should be extended to the date on which he or she submitted the evidence supporting the existence of mitigating circumstances.  38 C.F.R. § 21.7139 (a).

Thus a determination regarding the validity of the Veteran's debt is necessary before the AOJ or the Board may properly proceed with review of the application for waiver of that same debt.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request the Veteran to submit a current financial status report, VA Form 5655.

2. The AOJ should adjudicate the threshold issue of whether the $5,361.17 overpayment of VA education benefits is valid.  This adjudication should consider whether the Veteran has mitigating circumstances pursuant to 38 C.F.R. § 21.7139 (a), to include but not limited to hospitalization and treatment for his service-connected PTSD.  

3. After the above development is completed, the AOJ should review the claims file and readjudicate the claim for waiver of recovery of an overpayment of education benefits in the amount of $5,361.17, either in whole or in part, explaining with clarity the basis for the decision.  If the benefit sought remains denied, the AOJ must furnish the Veteran and his representative an appropriate Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


